Exhibit 10.72


EMPLOYMENT AGREEMENT

Between

Olympic Resource Management LLC
and
John T. Shea

        The purpose of this Agreement is to confirm the terms of the employment
relationship between Olympic Resource Management LLC, a Washington Limited
Liability Company, (hereinafter referred to as “the Company”), and John T. Shea
(hereinafter referred to as the “Executive”).

        1. Term of Agreement. Company and Executive agree that the Executive
will be employed by the Company for a term of three (3) years beginning January
1, 2003 (the “Effective Date”), unless employment is sooner terminated as
provided herein.

        2. Position and Duties. Company and Executive agree that Executive will
be employed as Director of Business Development of Employer. It is understood
that from time to time Executive may be assigned other duties in addition to
those described above that are generally consistent with those of a senior
manager, and that Executive’s responsibilities may be modified or expanded at
any time by the Company in order to accommodate its needs.


                2.1 Executive agrees to devote his full-time efforts to his
duties with the Company and further agrees that he will not, directly or
indirectly, engage or participate in any activities while employed with the
Company that would conflict with the best interests of the Company.


                2.2 All policies published by the Company or delivered to the
Executive prior to or following this Agreement regarding employment policies,
required behavior by employees and other similar matters (collectively referred
to as “Company Policies”) are incorporated within this Agreement as though fully
set forth in this Agreement. The Executive agrees to be bound by and adhere to
all such Company Policies as presently exist or as may be hereafter issued or
modified by the Company. Without limiting the foregoing, the Executive agrees to
conduct business on behalf of the Company in a manner consistent with proper and
ethical business practices and consistent with the best interests of the Company


        3. Compensation. For all services rendered by Executive under this
Agreement, Company shall pay Executive a gross salary of Ten Thousand Dollars
($10,000.00) per month. Executive shall be paid this salary on a bi-weekly
basis, minus all lawful and agreed upon payroll deductions. Executive’s
compensation shall be reviewed annually in accordance with normal Company salary
review procedures.


                3.1 Bonus. Executive will also be eligible for consideration for
a bonus in accordance with the Company’s normal bonus program, as it may be
implemented or amended from time to time. Under the Company’s bonus program,
Executive shall be eligible for an annual target bonus equal to 25% of
Executive’s base salary during the prior year. Actual bonus paid in the
subsequent year will be based on a combination of Company and Executive’s
performance during the year.


--------------------------------------------------------------------------------


                3.2 IPMB Incentive Plan. Executive will also be eligible for
participation in the Company’s Investor Portfolio Management Business Incentive
Plan (“IPMB Plan”). Such participation shall be in accordance with, and subject
to, the terms and conditions of the IPMB Plan as it currently exists and as it
may be amended from time to time.


        4. Business Expenses. Company agrees to reimburse Executive for all
reasonable business expenses incurred by Executive while on Company business,
subject to the Company’s normal business expense policies. Executive shall
maintain such records as will be necessary to enable the Company to properly
deduct such items as business expenses when computing the Company’s federal
income tax.

        5. Fringe Benefits. Company and Executive agree that during the term of
this Agreement, Executive will be eligible to participate in the Company’s
employee benefit plans of general application, including without limitation,
those plans covering medical, disability and life insurance in accordance with
the rules established for individual participation in any such plan and under
applicable law.

        6. Vacation. Executive shall be entitled to his current earned paid
vacation accrual of four (4) week’s paid vacation per calendar year, which will
be adjusted based on Executive’s tenure with the Company, in accordance with the
Company’s vacation policy as such policy now exists and as it may be amended
from time to time. Vacation shall be scheduled by Executive at a time mutually
convenient to both the Company and Executive.


                6.1 Accrued and Unused Vacation at Termination. Upon the
termination of this Agreement, Executive shall be paid for all previously
accrued and unused vacation time.


        7. Restrictive Covenants.


                7.1 Executive’s Acknowledgement. Executive agrees and
acknowledges that in order to assure the Company that it will retain its value
and that of the Business (as defined below) as a going concern, it is necessary
that Executive undertake not to utilize his special knowledge of the Business
and his relationships with customers and suppliers to compete with the Company.
Executive further acknowledges that: (a) the Company is and will be engaged in
the Business; (b) Executive will occupy a position of trust and confidence with
the Company, and during Executive’s employment with the Company, Executive has
and will continue to become familiar with the Company’s trade secrets and with
other proprietary and confidential information concerning the Company and the
Business; (c) the agreements and covenants contained in this Article 7 are
essential to protect the Company and the goodwill of the Business; and
(e) Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement. As used herein, “Business” means (1) the
location, acquisition, management, development, and/or disposition of
timberlands, real property, and related assets and resources and (2) the
provision of consulting, analysis, or support services, or any other related
services in connection with such activities, whether (a) directly for the
account and/or on behalf of the person or entity employing Executive as a
consultant, advisor, or in any other capacity, or (b) for the account and/or on
behalf of any other party or parties. For the purposes of this Article 7, “the
Company” shall include its subsidiaries, affiliates and assignees and any
successors in interest of its subsidiaries and/or affiliates.


2

--------------------------------------------------------------------------------


                7.2 Non-Compete. Executive hereby agrees that for a three-year
period commencing on the Effective Date (regardless of whether Executive is
employed by the Company or not) (the “Restricted Period”), he shall not,
directly or indirectly, as employee, agent, consultant, member, stockholder,
director, partner or in any other individual or representative capacity, own,
operate, manage, control, engage in, invest in or participate in any manner in,
act as a consultant or advisor to, render services for (alone or in association
with any person, firm, corporation or entity), or otherwise assist any person or
entity (other than the Company) that engages in or owns, invests in, operates,
manages or controls any venture or enterprise that directly or indirectly
engages or proposes to engage in the Business anywhere in North America (the
“Territory”); provided, however, that the Company expressly agrees that nothing
contained herein shall be construed to prevent, and Executive is entitled to
engage in, the following activities:


                  7.2.1 Ownership and Management. Executive may own, operate,
and manage timberlands, as long as such ownership, operation, and management is
solely and exclusively for his own account and/or the account of lineal
ancestors and descendants, and no other persons, directly or indirectly.


                  7.2.2 Employment by Third Parties. Executive may, either as an
employee or as an independent contractor, manage timberlands for other
individuals or entities who directly own such timberlands solely and exclusively
for their own account. For as long as the Company is engaged in, or is actively
seeking to be engaged in, the Investor Portfolio Management Business (“IPMB”),
as that business is defined in the governing documents of the Company’s
affiliate, Pope Resources, A Delaware Limited Partnership, the authorization
provided by this Section 7.2.2 shall not include the authorization to manage
timberlands for any person or entity that is engaged in any activity that would
constitute IPMB if such activity were performed by the Company.


                  7.2.3 Securities. Executive may invest in the stock of any
competing corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Executive is not involved in the business
of said corporation and if Executive and his associates (as such term is defined
in Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
five (5%) percent of the stock of such corporation.


3

--------------------------------------------------------------------------------


                7.3 Interference with Relationships. During the Restricted
Period, Executive shall not, directly or indirectly, as employee, agent,
consultant, stockholder, member, director, co-partner or in any other individual
or representative capacity render assistance to any other person or entity who
attempts to: (i) employ or engage, recruit or solicit for employment or
engagement, any person who is or becomes employed or engaged by the Company
during the Restricted Period, or otherwise seek to influence or alter any such
person’s relationship with the Company, or (ii) solicit or encourage any present
or future customer of the Company, to terminate or otherwise alter his, her or
its relationship with the Company


                7.4 Confidential Information. It is understood and agreed that
as a result of Executive’s employment with Employer, Executive has acquired and
will continue to acquire and make use of confidential information about the
Company and its Business, and the Company’s suppliers and customers, such
information constituting trade secrets. During the course of his employment with
Company and thereafter, Executive shall keep secret and retain in strictest
confidence, and shall not, without the prior written consent of the Employer,
furnish, make available or disclose to any third party (except in furtherance of
the Company’s business activities and for the sole benefit of the Employer) or
use for the benefit of himself or any third party, any Confidential Information.
As used in this Agreement, “Confidential Information” shall mean any information
relating to the business or affairs of the Company or its business, including
but not limited to information relating to financial statements, customer
identities, potential customers, employees, suppliers, servicing methods,
equipment, programs, strategies and information, analyses, profit margins, or
other proprietary information used by the Company in connection with its
business; provided, however, that Confidential Information shall not include any
information which is in the public domain or becomes known in the industry
through no wrongful act on the part of Executive. Executive acknowledges that
the Confidential Information is vital, sensitive, confidential and proprietary
to the Company. Executive further agrees that on termination of this Agreement,
or at any time on request by the Employer, he shall deliver possession to the
Company of all Confidential Information and all documents, writings, and other
things of every kind and description prepared or acquired in connection with
Company business or at Company expense or in the course of Employee’s employment
or that contain Company proprietary information including all copies of the
same.


        8. Termination. This Agreement shall be terminated upon the occurrence
of any one of the following events:


                8.1  Death of Executive.


                8.2  If Executive shall have been incapacitated from illness,
accident or other permanent disability and unable to perform his normal duties
hereunder for a consecutive period of three (3) months, upon Company or
Executive giving the other party not less than thirty (30) days’ written notice.


                8.3  Expiration of this Agreement or any renewal or extension
thereof.


4

--------------------------------------------------------------------------------


                8.4  Immediately by the Company for cause. For purposes of this
subparagraph, “cause” shall mean “(1) any material breach of the provisions of
this Agreement by Employee; (2) consistent poor performance on the part of
Employee after being counseled as to the standard required; (3) violation by
Employee of any local, state or federal laws, including without limitation, an
act of dishonesty such as embezzlement or theft; (4) material failure to comply
with Company policies, and any and all acts or omissions which would constitute
cause under common law.


        9. Effect of Termination. Upon termination of Executive’s employment
with Employer, Company agrees to pay Executive all salary which is due and owing
to Executive as of the date of termination, less legal deductions or offsets
Executive may owe to Company for such items as any personal items charged to
Executive’s Company credit card account. Executive agrees that his signature on
this Agreement constitutes his authorization for all such deductions. Executive
agrees to return to Company all of Employer’s property of any kind which may be
in Executive’s possession. In the event of termination of this Agreement, the
terms and provisions of this Agreement shall also terminate, with the exception
of the restrictive covenants contained in the paragraphs above. Such provisions
shall continue in full force and effect according to their terms.

        10. General Terms.


                10.1  Essential Terms and Modification of Agreement. It is
understood and agreed that the terms and conditions described in this Agreement
constitute the essential terms and conditions of the employment arrangement
between the Company and Executive, all of which have been voluntarily agreed
upon. The Company and Executive agree that there are no other essential terms or
conditions of the employment relationship that are not described within this
Agreement, and that any change in the essential terms and conditions of this
Agreement will be written down in a supplemental agreement which shall be signed
by both the Company and Executive before it is effective.


                10.2  Severability. If any term, covenant, condition or
provision of this Agreement or the application thereof to any person or
circumstance shall, at any time, or to any extent, be determined invalid or
unenforceable, the remaining provisions hereof shall not be affected thereby and
shall be deemed valid and fully enforceable to the extent permitted by law.


                10.3  Notices. Any notice hereunder shall be sufficient if in
writing and delivered to the party or sent by certified mail, return receipt
requested and addressed as follows:


  a. If to the Company: David L. Nunes
Olympic Resource Management LLC
19245 Tenth Avenue NE
Poulsbo, WA 98370


5

--------------------------------------------------------------------------------


  b. If to Executive: John T. Shea


Either party may change the address herein specified by giving to the other,
written notice of such change as provided in this Section 10.3 of this
Agreement.


                10.4  Governing Law. This Agreement is made and shall be
construed and performed under the laws of the State of Washington.


                10.5  Waiver of Agreement. The waiver by the Company of a breach
of any provision of this Agreement by Executive shall not operate or be
construed as a waiver by the Company of any subsequent breach by Executive.


                10.6  Captions. The captions and headings of the paragraphs of
this Agreement are for convenience and reference only and are not to be used to
interpret or define the provisions hereof.


                10.7  Assignment and Successors. The rights and obligations of
Company under this Agreement shall inure to the benefit of and be binding upon
the successors and assigns of Employer. The rights and obligations of Executive
hereunder are nonassignable. Company may assign its rights and obligations to
any entity in which Company or a company affiliated with Company has a majority
ownership interest.


                10.8 Arbitration. Any dispute or claim arising out of or in
connection with this Agreement will be finally settled by binding arbitration in
Seattle, Washington in accordance with the rules of the American Arbitration
Association by one arbitrator appointed in accordance with said rules. The
arbitrator shall apply Washington law, without reference to rules of conflicts
of law or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Each party shall bear their own legal fees in
connection with any such arbitration. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision. The parties, their
representatives, other participants and the mediator or arbitrator shall hold
the existence, content and result of any arbitration in confidence. This Section
10.8 shall not be construed to prohibit either party from seeking injunctive
relief for actual or threatened violations of Section 7 of this Agreement.


6

--------------------------------------------------------------------------------


          Executed this 10th day of December, 2003, retroactively effective as
of the Effective Date of January 1, 2003.


JOHN T. SHEA


——————————————
OLYMPIC RESOURCE MANAGEMENT LLC


——————————————
By    David L. Nunes
Its    President & CEO


7

--------------------------------------------------------------------------------